Citation Nr: 0610906	
Decision Date: 04/17/06    Archive Date: 04/26/06	

DOCKET NO.  04-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.   

2.  Entitlement to service connection for residuals of a 
right knee injury.   

3.  Entitlement to an increased (compensable) disability 
evaluation for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
VARO in Waco, Texas, that denied entitlement to service 
connection for hearing loss of the left ear and service 
connection for residuals of a right knee injury.  The 
decision also granted service connection for hearing loss of 
the right ear and assigned a noncompensable disability 
rating, effective July 30, 2003, the date of receipt of the 
claim for disability benefits.  

For reasons which will be set forth in a remand at the end of 
the decision below, the question of the veteran's entitlement 
to service connection for hearing loss of the left ear and 
his entitlement to a compensable disability evaluation for 
hearing loss of the right ear are being REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran should further action be required.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim with regard to service connection for 
residuals of a right knee injury, and has obtained and fully 
developed all pertinent evidence necessary for an equitable 
disposition of the claim.  

2.  Any current disability involving the right knee was first 
shown many years after service, and is not due to any 
inservice events.  






CONCLUSION OF LAW

The veteran does not have residuals of a right knee injury 
that were incurred or aggravated by active service, and 
arthritis of the knee, if present, may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2005).  

Upon receipt of a substantially complete or complete 
application for VA benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice is to inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
the provisions of 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U. S. Vet. App. March 3, 2006).  The Court held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(d) and 
38 C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the Courts, 
those five elements include:  (1)  Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service-connected disability and service; (4) 
degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of his service connection 
claim, it is the consensus opinion within VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim.  

In a letter dated in September 2003 (before the initial 
rating decision), the veteran was advised of the information 
necessary to substantiate his claim for service connection, 
as to existence of disability, and a connection between 
service and the disability.  See Dingess/Hartman v. 
Nicholson, No. 01-1917.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter also told him that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  He has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  

The notification letter did not include notice that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection was awarded, 
as required by Dingess/Hartman v. Nicholson, No. 01-1917 (U. 
S. Vet. App. March 3, 2006).  Since service connection is 
being denied, however, no disability rating or effective date 
will be assigned, so there could be no possibility of any 
prejudice to the veteran in failing to provide such notice.  
Thus, the failure to provide this notice is considered 
harmless error.  

The Board concludes that VA's duty to assist has been 
satisfied.  Service medical records have been obtained.  The 
veteran has not identified any other potentially relevant 
records that have not been obtained.  The Board finds that VA 
has satisfied its duty to inform and assist the veteran at 
every stage of the case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim and its 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.102.  

When there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Discussion

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and in what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

A review of the medical evidence of record is without 
reference to complaints or findings indicative of the 
presence of a right knee disability.  

The post service medical evidence of record deals primarily 
with the veteran's hearing difficulties.  There is no 
competent evidence of the presence of a right knee 
disability.  As noted above, a claim for service connection 
must be accompanied by evidence that establishes a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Neither the veteran nor his representative has 
presented or pointed to the existence of any competent 
evidence demonstrating the presence of any right knee 
disability.  In the absence of evidence of the existence of 
the claimed disability, the weight of the evidence is against 
the claim.  Consequently, service connection for residuals of 
a claimed right knee disability must be denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for claimed residuals of a right knee 
injury is denied.  


REMAND

Because a finding that service connection for hearing loss in 
the left ear could impact on the evaluation to be assigned 
for hearing loss of the right ear, the Board finds that the 
claims are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  (Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  

The Board notes for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).  

As pointed out by the veteran's representative, when the 
veteran was seen by a private otolaryngologist and 
audiologist in September 2003, it was noted that word 
recognition scores were 96 percent in the right ear and 
92 percent in the left ear.  However, when the veteran was 
seen for an audiologic examination by VA in June 2004, speech 
recognition was recorded as 100 percent in each ear.  There 
was no reference in the report of examination to the 
September 2003 audiology report.  The representative asks 
that another examination be accorded the veteran in order to 
reconcile the conflicting evidence and determine the speech 
recognition percentage in the left ear.  The Board notes that 
there is no indication in the private otolaryngologist's 
statement as to what testing was used to determine the speech 
recognition percentage in the left ear.  Therefore, the Board 
believes that further development in this area is indicated 
and this portion of the case is REMANDED for the following:  

1.  VA should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U. S. Vet. App. 
March 3, 2006), such that the letter 
includes information that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded, or 
information concerning an effective date 
for an increased rating.  The letter 
should also tell the veteran to provide 
any evidence in his possession that 
pertains to the claim.  

2.  The veteran should be scheduled for a 
VA audiology examination to determine the 
current nature and extent of any current 
left ear hearing loss and right ear 
hearing loss.  The RO should forward the 
veteran's claims file to the examiner for 
review.  The evaluation of hearing 
impairment shall include a controlled 
speech discrimination test (Maryland CNC) 
and a pure tone audiometry test.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
the report.  

3.  Then, VA should readjudicate the 
claims for an increased rating for the 
right ear and service connection for the 
left ear.  If the determination is 
unsatisfactory to the veteran, VA must 
issue a supplemental statement of the 
case and provide him and his 
representative a reasonable period of 
time in which to respond before the case 
is returned to the Board.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


